Order entered August 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00557-CV

                       CHARLES ANTHONY ALLEN SR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV99-01573-V

                                           ORDER
       The clerk’s record is overdue. Because it appears appellant’s affidavit of indigence was

not contested, we ORDER Dallas County District Clerk Felicia Pitre to file the clerk’s record no

later than August 31, 2015. See TEX. R. APP. P. 35.3(a).




                                                      /s/   CRAIG STODDART
                                                            JUSTICE